IN an action on the case for words (as in all other nations) if the defendant demurs to part of the words and pleads to the other, it has been the subject of much debate, whether the Judges ought to give judgment present*5ly on the part demurred to, or to stay till the issue be tried on the other, for they at times have done so, and at others otherways, as Crew, Serj. said. But in the case at bar the Judges gave judgment on the demurrer, because, as Doderidge, J. said, it is the best way, as when the issue comes to be tried, the jury may assess the damages upon the whole. 28 E. 3. 10. Pheasant’s case.